Title: To John Adams from Philip Wilson, 7 February 1797
From: Wilson, Philip
To: Adams, John



To the Honourable the President and Senate of the United States of America.
7 Feb. 1797

The Petition of Philip Wilson, their Citizen; late a Merchant of the City of Philadelphia: Most humbly—Sheweth
That your Petitioner has long prayed, and forwarded papers, that your honourable Senate will take under your consideration the Case of one of your Citizens, now above thirteen Years depending;—A Merchant of good Credit made insolvent, and every way plunged into deplorable distress and ruin: From the making and immediately breaking the Treaty of Peace, by the British Ministry in Lord Shelburn’s Administration who has treated the Petitioners application thereon: as if he had, had a right to destroy at will: Returning the petitioners letter with the message, by his servant, that “there is no answer for you”.  And by the Right Honbl: Mr. Pitt’s persevering Silence, and affected delay (Vattl’s Law of Nations, book 4; Capter 4; section 50; page 410;) for such a number of Years; And there from is Extorting a Receipt for 2,000...£: as in full of not only the expences encurred finding the Claim, but also of not the one sixth part of even the real Cost of the Destroyed Ship Mentor, & insurance; exclusive of the heavy Damages.
And also by the High Court of Admiralty, & the Doctors Commons, of England, deceiving & delaying; directing & forceing the petitioner astray; and after many years evasion, by sending up word to the Lords of Appeals: that “there was no Cause of Action”: after making him take out necessary papers for a Regular Appeal (recommended to the Petitioner by the Lord President); giving Judgement in Court that the Captors were in Ignorance of the Peace,—but declining to bring forward Admiral Digbey who timely knew of the Peace.  And further, declining the Judgement of Court: “Whether Prize or no Prize” (dictated by the good Earl Camden now deceased): plading Congress to be a Body without power and the U States to be without a Government. But now they see the Circumstances of the United States of America to be altered whois Congress may the Almighty support to dictate sublime Laws to the World making you loved for your Justice, and feared for your submitting to no Wrong which pray extend, without longer cruel Delay, to your much oppressed Citizen & Petitioner: now being the time that by being Jus to All, you must become Great.
That it is expressed as an excuse for your Petitioner’s oppressions; “that Government often sacrifises Individuals & Familys on such occasions as his Loss”; a president so cruel, & pestilential, that he prays that you never will save a common Mile, to the Ruin of an Individual Claimant; Nor submit your Citizens abroad, nor Aliens in the U: States, to such tyrannical Wrong.
That the 6th: Article; and the last sections of the 7th. of the Treaty of Amity, Commerce, & Navigation; with Mr: Jefferson’s letter of the 5th: of September 1793: Institutes, that British Subjects of every description are to have their Claims Compensated by the United States. The petitioner therefore humbly implores your Justice, that you will put him upon an equal footing with British Subjects: As he wishes for the Decisions of his Claim agreeable to “Equity, Justice and the Law of Nations” by the Commissioners appointed on the Treaty of Amity, C:: and Navigation between the United States, and Great Britain: whether in Philadelphia or in London, as to you may seem proper. He at the sametime praying your assistance to convey him and his decaying Family in comfort to his former Residence: his Childrens Native Country; And not again suffer him the Cruel alternative of Receiving a partial payment expended in the time of the pursuit, & to great Loss ere the mony comes to his hands.
He therefore most earnestly reiterates the Prayer of his Petition; that your honour will interpose to Obtain full power and authority to the Commissioners appointed on the American Treaty, to procure him Justice from the British Government.
And your Petitioner as in Duty bound will every pray—

Philip WilsonN: 2: Cowley Street,Westminster London,The 14th of November 1796.The Petitioner with due deference, begs reference to be had: to A Case dated the 2d: of November 1796, his Letter to Mr: Long. S: to the T: dated the 7th: of August 1793 And his Petition to the Lords of Appeals, of the 7th: November 1796 Enclosed by Mr. Wilson to his Excellency General Washington.